DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Claims 25-32 in the reply filed on July 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 27, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Admitted Prior Art.  
The instant specification explains that “[m]ethods of producing ceramic pellets are generally known….  Such pellets can be used as catalysts.  Monolithic catalysts are also known that comprise…metal foam…” (par. 2, PGPub).  
Thus, the Office submits that Applicant explicitly acknowledges catalytic pellets comprising metal foam material as Admitted Prior Art, as Applicant is describing only that which is conventionally known.  
Regarding claim 25, such a teaching is considered to anticipate the claim requiring a pellet comprising at least one layer of metal foam.  Further regarding the limitation directed toward “at least one layer,” the Office submits that a pellet comprised of metal foam necessarily constitutes at least one layer.  The Admitted Prior Art does not specify if the conventionally known pellets are comprised of a single layer or multiple layers, however, one of said options must be true.  Conceivably, if multiple layers are present, at least one must necessarily comprise the required metal foam, and if distinct layers are not present, the single mass of metal foam would therefore constitute a single “layer” of material.  Ultimately, the Admitted Prior Art is considered to be taught with sufficient specificity so as to anticipate instant claim 25.  
Regarding claim 27, the open pore structure of the metal foam is considered to inherently comprise an at least partial closure at both the outer surface of the material as well as an inner boundary surface.  The open pore structure enables a fluid to be treated to flow though and mix within the structure, meaning that the pores are not completely closed.  They are considered to be partially closed insomuch as there is still a plurality of pores within the volume of material.  In the same regard, pores are defined by their walls/interstitial spaces, and thus must be at least partially closed.  
Regarding claim 29, the teaching in the Admitted Prior art to have a pellet comprised of metal foam is considered sufficient specificity to anticipate the requirement that “the pellet at least substantially comprises metal foam.”  
Regarding claim 30, the requirement that the pore are distributed in a monomodal or multimodal manner encompasses all potential outcomes, i.e. the inherent pore distribution must have at least one maxima.  As such, claim 30 is considered to be satisfied insomuch as the metal foam-containing pellet (porous) must have a pore distribution.  

Claim(s) 25-30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebener et al (US 2010/0331173).
Regarding claims 25, 26, and 29, Ebener teaches catalytic converter support bodies (title), which are considered to constitute the instantly claimed “pellet,” comprised of a plurality of wound metal foam layers (abstract and Fig. 1).  
Regarding claim 27, the open pore structure of the metal foam is considered to inherently comprise an at least partial closure at both the outer surface of the material as well as an inner boundary surface.  The open pore structure enables a fluid to be treated to flow though and mix within the structure, meaning that the pores are not completely closed.  They are considered to be partially closed insomuch as there is still a plurality of pores within the volume of material.  In the same regard, pores are defined by their walls/interstitial spaces, and thus must be at least partially closed.  
While claim 28 does not especially limit what is meant by “at least two layers of different metal foam,” Ebener clearly shows an embodiment comprising a corrugated metal foam layer sandwiched between two planar metal-foam layers (abstract and Fig. 1).  While Ebener teaches that the metal material of the two sectionally planar metal foam layers and the metal foam layer developed as a corrugated sheath can be the same as or different from each other (par. 35), at least the differences in form (i.e. planar vs. corrugated) are considered to anticipate the required at least two layers of different metal foam.  
Regarding claim 30, the requirement that the pore are distributed in a monomodal or multimodal manner encompasses all potential outcomes, i.e. the inherent pore distribution must have at least one maxima.  As such, claim 30 is considered to be satisfied insomuch as the metal foam-containing pellet (porous) must have a pore distribution.  
Regarding claim 32, Ebener teaches that it is preferred that the average pore size of the metal foam is more than 450-1,200 µm, preferably 800-1,200 µm (par. 38), wherein both ranges anticipate the instantly claimed range.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebener et al (US 2010/0331173) as applied to claim30 above, and further in view of Trubenbach et al (US 5,935,898).  
Ebener teaches a pellet according to instant claim 30, as shown above.  
Ebener fails to expressly limit the pore distributions with respect to whether there is a monomodal or otherwise multimodal distribution, and thus fails to expressly teach a bimodal pore size distribution.  
However, such variations in pore size distributions are considered to be conventionally known in the art, and are thus considered to be prima facie obvious.  Note that Ebener teaches potential uses of the catalyst supports to include diesel-oxidation catalysts, selective catalytic reduction catalysts, and three-way catalysts (par. 5).  
For example, Trubenbach, in a similar invention directed toward catalyst supports (title) that may be used for removing combustion residues from diesel exhaust gases and for removing NOx from waste gases, teaches that the catalyst supports may be monomodal or polymodal (abstract), particularly preferably a bimodal or trimodal pore size distribution (col. 3, lines 54-57).  
Regarding claim 31, it would have been obvious to one of ordinary skill in the art to select conventionally known pore size distributions for the pellets of Ebener in order to select a suitable support for the intended catalytic process, including bimodal pore size distributions, such as taught by Trubenbach.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732